Citation Nr: 0202276	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-01 746 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to June 2, 1995, for 
an initial 20 percent disability evaluation for incisional 
ventral hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The record shows that the RO in April 1998 granted service 
connection for post-traumatic stress disorder (PTSD) 
effective from December 1996.  In September 1998 the RO 
received the veteran's notice of disagreement with the 
effective date.  In correspondence the RO received in June 
1999 he appeared to inquire about the status of the claim.  
The RO in November 1999 issued a decision that denied an 
earlier effective date and in February 2000 issued a 
statement of the case and notice of appeal requirements in 
response to correspondence on the matter from the veteran and 
his representative.  

Thereafter, the correspondence from the veteran and his 
representative and hearing testimony are directed to the 
issue of an earlier effective date for the current disability 
evaluation for incisional ventral hernia.  Although the RO in 
July 2001 issued a letter indicating the veteran's appeal 
included the issue of an earlier effective date for service 
connection for PTSD, this appears to be an inadvertent 
characterization of the record.  In view of the foregoing, 
which shows clearly that the veteran failed to complete an 
appeal on this issue, and has, in essence, abandoned the 
claim, the Board finds that further consideration of the 
matter is not warranted at this time.  38 C.F.R. §§ 20.101, 
20.200, 20.202 (2001).  

The Board observes for the record that the veteran's 
September 2001 correspondence to the RO raised the issue of 
an increased rating for ventral hernia.  The RO letter in 
September 2001 shows this claim was noted, that the RO 
explained the claims development process and informed him of 
information needed to support the claim.  There is no more 
recent correspondence on file regarding the claim.  




This claim is currently in the early development stage and 
the RO has not as yet issued a rating decision.  The Board 
hearing transcript shows testimony directed to this issue 
(Transcript (T) 5-6).

The record shows that since 1995 the veteran filed numerous 
claims simultaneously developed, decided, contested and 
withdrawn or abandoned, and the Board has reviewed them to 
insure that all issues on appeal are reflected in the current 
decision.  

The claim of entitlement to an earlier effective date for the 
incisional ventral hernia rating is currently the only issue 
before the Board.  However, the issue of entitlement to 
compensation for pancreatitis under 38 U.S.C.A. § 1151 is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In May 1989 the Board denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for postoperative residuals of 
ventral incisional hernia.

2.  The RO received the veteran's request for review of the 
claim in June 1995; the RO granted the claim in September 
1995 and the veteran appealed the initial 0 percent rating 
for postoperative ventral incisional hernia. 

3.  The RO in January 2000 granted an initial 20 percent 
evaluation from early in June 1995, and there is evidence of 
moderate impairment with pain and weakness complained of in 
earlier records.

4.  The interim final rule VA issued on March 16, 1995, 
effective November 25, 1991, amended 38 C.F.R. § 3.358(c)(3) 
to conform to judicial precedent that invalidated the portion 
of the regulation relied on to deny the claim in May 1989.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date, for a 20 
percent disability evaluation for incisional ventral hernia, 
retroactive to June 3, 1994,  have been met.  38 U.S.C.A. 
§§ 5110(g), 7104(c) (West 1991 & Supp. 2001) 38 C.F.R. 
§§ 3.114, 3.400(p), 4.114, Diagnostic Code 7339 (2001) 38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.114, 4.104 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO denied service connection for 
duodenal ulcer in June 1962.  The Board denied service 
connection for duodenal ulcer in August 1978.  

The record shows that VA hospitalized the veteran from July 
to August 1971 for bleeding duodenal ulcer.  During this 
admission VA performed a vagotomy and pyloroplasty and 
oversewed the ulcer.  The record also refers to hiatal 
herniorrhaphy.  He reportedly had a relatively benign 
postoperative course except for a rather severe wound 
infection in the upper part of his incision.  The wound was 
opened and drained, and reportedly granulated well.  The 
follow-up clinical reports note pain complained of at the 
site of incision wound, and that the abscess was completely 
closed although a ventral hernia was present.  

The veteran provided the VA records from a readmission in 
1972 for elective repair of the ventral incisional hernia.  
The report noted that the hernia was slightly tender with 
pressure.  The examination report described this as slight 
tenderness in the right upper quadrant at the right costal 
margin.  There was a 12 x 10 cm fascial defect starting at 
the xiphoid and extending inferiorly and a healed upper 
midline scar.

The veteran was admitted to St. Luke's Hospital in late 1974 
with abdominal pain, and found to have a marginal ulcer with 
gastroduodenostomy and pancreatitis.  He underwent 
gastrectomy and gastrojejunostomy.  The record noted the 
previous surgery and complications.  He wrote in 1974 
recalling the VA surgery and problems he had thereafter that 
required repair.  A 1977 VA hospital summary and a private 
hospital report from 1980 noted the previously repaired wound 
hernia.   

The RO in late 1987 received the veteran's claim for 
compensation under section 1151 based on the 1971 VA 
hospitalization.  He initially claimed he had a liver 
condition from treatment he received, and in 1988 added the 
ventral incisional hernia to the claim.  

The RO considered the claim in 1988 and found, in essence, 
that the ventral hernia did not result from carelessness, 
negligence, lack of proper skill, etc., or similar instances 
of indicated fault.  The veteran appealed the decision 
arguing that the ventral incisional hernia was an additional 
disability that resulted from VA medical treatment.  He 
testified that he had problems with lifting and cramps and 
pain at the incision site (Transcript at 6).

The Board decision in May 1989 stated that the residuals of a 
ventral hernia could not be considered an unanticipated risk 
or the result of negligence on the part of the surgical team.  
The Board relied on 38 U.S.C.A. § 1151 (then § 351) and 
38 C.F.R. § 3.358(c)(3) to find the ventral incisional hernia 
did not develop as a result of carelessness, lack of proper 
skill or indicated fault on the part of VA.

Thereafter VA clinical records through 1994 noted there had 
been a reference to definite right upper quadrant tenderness 
on an examination during hospitalization in August 1989.  In 
1991 the veteran filed a claim for compensation for the left 
eye under section 1151 and for hiatal hernia in June 1995 and 
other claims for increase.  

The statement, received on June 30, 1995, also referred to 
the incisional hernia and a recent United States Supreme 
Court decision regarding section 1151.  He provided records 
previously reviewed and other clinical records from 1993 
regarding hiatal hernia.
The RO issued a rating decision in September 1995 that 
granted entitlement to compensation for status post ventral 
incisional hernia repair as a result of medical or surgical 
treatment.  The RO rated the disability 0 percent under 
Diagnostic Code 7805 from June 30, 1995 upon finding it was 
asymptomatic.  The rating board found that the ventral hernia 
was not a necessary consequence of the treatment in 1971.  
According to the rating board, the prior decision denying 
compensation was reviewed due to the "change in outlook" 
regarding criteria for section 1151 claims.   

The RO issued notice in October 1995 and the veteran also 
entered his disagreement with the initial 0 percent rating.  
The RO issued a statement of the case in February 1996, and 
in May 1996 he asked for reevaluation of his ventral hernia 
for an increase.  The RO then obtained voluminous VA clinical 
records beginning in the early 1990's, and a VA examination 
in October 1997.  The examiner found that the postoperative 
residuals were mildly symptomatic.  The examiner found 
recurrent weakness to the right umbilicus that was painful to 
palpation, that the veteran wore a wide web belt.  This led 
to the RO rating decision in April 1998 that granted a 20 
percent rating under Diagnostic Code 7339 from May 9, 1996, 
for postoperative residuals of ventral incisional hernia.  

The RO issued notice in May 1998, and in September 1998 it 
received the veteran's notice of disagreement with the 
effective date wherein he argued that the rating should be 
effective from August 2, 1971 during VA hospitalization.  In 
February 1999 he asked for a September 1961 effective date 
for his "stomach disability".   The RO reviewed the matter 
in January 2000 after the veteran had inquired about the 
claim several months earlier.  The RO determined that the 
effective date for the 20 percent evaluation should have been 
June 2, 1995 based on clear and unmistakable error (CUE).  
The statement of the case in January 2000 advised him that 
the claim was reopened on "June 3, 1995", and a separate 
notice of the decision referred to June 2, 1995 as the 
effective date for the 20 percent rating. 

The veteran asserted in March 2000 that the effective date 
should be from August 1971.  The RO issued a supplemental 
statement of the case and he continued to express 
disagreement with the assigned effective date.  The veteran 
waived initial RO consideration of additional evidence he 
submitted in August 2001.

At the Board hearing, the veteran recalled the events that 
led to his VA hospitalization in 1971, and the postoperative 
development of an incisional hernia (T 3-4).  He asserted 
that the postoperative residuals have been essentially the 
same from 1971 (T 7).  The veteran referred to the 
nonservice-connected rating for gastrointestinal disorders, 
ulcer and hiatal hernia that was higher than the rating 
assigned for ventral hernia after the RO granted entitlement 
to compensation (T 9). 


Criteria

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  


(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  See 38 U.S.C.A. §§ 5109A, 
7111 and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

It has been well established that previously denied claims 
may be subsequently adjudicated as new claims without regard 
to finality where there has been a liberalizing change in the 
applicable law.  See for example the discussions in Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993); Sawyer v. 
Derwinski, 1 Vet. App. 130, 133-34 (1991).

The Board notes that the VA administrative decisions that 
were appealed and were the basis for a Board decision are 
subsumed by the Board decision.  See, Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error (CUE) and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.



"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  "Clear and 
unmistakable error" requires more than a disagreement on how 
the facts are weighed or evaluated; the appellant must show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  In addition, "It is 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Disability or 
death due to hospitalization, etc. (38 U.S.C. 5110 
(c), (d); Pub. L. 87-825; Sec. 3.800)--(1) Disability. Date 
injury or aggravation was suffered if claim is received 
within 1 year after that date; otherwise, date of receipt of 
claim.  In the case of liberalizing laws and Department of 
Veterans Affairs issues, see § 3.114.  38 U.S.C.A § 5110; 
38 C.F.R. §§ 3.400(i), 3.400(p).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical treatment, 
hospitalization or the pursuit of a course of vocational 
rehabilitation under any law administered by the Department 
of Veterans Affairs and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected. The commencing date of 
benefits is subject to the provisions of Sec. 3.400(i).  
38 C.F.R. § 3.800.

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.
38 C.F.R. § 3.31(a).  See also 38 U.S.C.A. § 5111.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  

In March 1995, VA published amended regulations deleting the 
fault or accident requirement of 38 C.F.R. § 3.358, in order 
to conform the regulations to the Supreme Court's decision.  
The amended provisions, published as an interim final rule, 
were effective November 25, 1991.  60 Fed. Reg. 14,222-14,223 
(March 16, 1995).

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 




(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.


However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.



Hernia, ventral, postoperative: massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable shall be rated 100 percent. 

Large, not well supported by belt under ordinary conditions 
shall be rated 40 percent. 

Small, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt shall be rated 20 percent. 

Wounds, postoperative, healed, no disability, belt not 
indicated shall be rated 0 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7339. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA.  Among other things, the VCAA redefined VA's 
obligations with respect to the duty to assist and superseded 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the RO or the Board, but not requested or 
accounted for.  The argument for an earlier effective date is 
not a purely legal question that the VCAA would not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) and Livesay v. Principi, 15 Vet. App. 165 (2001).

The record shows that the RO notified the appellant of the 
evidence considered regarding the issue and of the reasoning 
for the rating determinations through a statement of the 
case, supplemental statement of the case, and other 
correspondence pertinent to the current claim.  The appellant 
was afforded the opportunity to submit arguments in support 
of the claim and in fact did so.  

The appellant also appeared at a Board hearing.  He was given 
ample opportunity to identify evidence that could support the 
claim.  Although the Board hearing transcript shows the 
veteran intended to submit a lengthy prepared statement, none 
was received (T 2).  In any event, the Board believes there 
is no prejudice in deciding the claim now since he referred 
to the content of the statement in explaining his argument 
for an earlier effective date during the hearing (T 3, 5).  
Further, the basic arguments have been consistent in the 
various written presentations on the matter. 


Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant but outstanding records that are likely 
available have been mentioned to warrant expenditure of 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  See for 
example Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 
Vet. App. at 149, holding a remand under the VCAA is not 
required where an appellant, as in this case, was fully 
notified and aware of the type of evidence required to 
substantiate his claim and no additional assistance would aid 
in further developing the claim. 


Earlier Effective Date

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  As noted previously, claims based 
upon liberalizing law are treated as new claims without the 
constraints of finality.  See Spencer and Sawyer, both supra.

The veteran does not argue that the Board committed CUE in 
the 1989 decision, which had the effect of subsuming the RO 
rating decisions that led to appellate review.  The Board in 
1978 denied service connection for duodenal ulcer that 
essentially considered evidence from 1971 that the veteran 
presents for an earlier effective date.  It is sufficient to 
point out that in denying entitlement to compensation in 
1989, the Board applied the applicable regulation by which it 
was bound.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.  As the 
applicable rules regarding CUE in prior Board decisions 
instruct, such error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  Regarding the 
changes to section 3.358 in 1995, VA explained, citing to 
VAOPGCPREC 25-95, that it did not consider the application of 
the old rule before the effective date of the revised rule to 
have been CUE.  See 61 Fed. Reg. 25,787, 25,788 (May 23, 
1996).  As for the 1978 Board decision, the veteran has not 
as yet filed a claim of CUE in that determination.

Other examples of grave procedural error are not evident 
here.  See for example Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Kuo 
v. Derwinski, 2 Vet. App. 662, 666 (1992) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  Nor does the Board 
need to discuss another potential means of obtaining such 
review as discussed in Bailey v. West, 160 F.3d 1360 (Fed. 
Cir. 1998), as the facts do not warrant its application.  
Thus there is no plausible basis to find the veteran is 
entitled to an effective date coinciding with the VA 
hospitalization in 1971.  However, that does not foreclose 
any possibility for an earlier effective date than the RO has 
selected.

Without CUE or grave procedural error, the application to 
reopen was required to obtain a reevaluation or review of the 
claim for compensation under section 1151 that was denied 
initially in 1989.  The precise basis for reopening the claim 
was the Gardner decision.  

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(g) (West 1991) and 38 C.F.R. § 3.400(p) that provide 
the effective date for disability compensation shall be the 
later of the date of claim or the date entitlement arose, 
subject to section 3.114 as applicable.  

The basis for a June 1995 effective date as selected by the 
RO is readily apparent from the record, although the 
selection of the date in early June appears to have been an 
intuitive selection rather than in accord with the date of 
claim.  However, any discrepancy is harmless since the RO 
selected the correct month and compensation may not be paid 
until the following month.  Hereafter the Board will refer to 
the June 3 date as necessary.  Noteworthy is that the veteran 
sought to challenge the RO decision on the effective date 
based on liberalizing law, and there is no evidence of an 
informal claim within a year of the June 1995 formal 
application.  The facts of this case in light of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(p) support an effective date 
from June 1994 which is a year prior to the date of claim 
filed more than a year after the effective date of 
liberalizing law.  



The principal focus must be directed to the application of 
38 C.F.R. § 3.114 in the general framework of effective date 
determinations.  The basic provisions of the regulations 
applicable to effective date determinations in claims such as 
the appellant's are not constrained by the general rule of 
later of the date of receipt of claim or when entitlement 
arose.  

Here the application in 1995 was received several months 
after VA issued the revised regulations.  It is significant 
that the effective date of the liberalizing regulation was 
November 1991.  The effective date of the liberalizing 
regulation was November 25, 1991, and under the applicable 
regulations there was a basis for an earlier effective date 
for compensation than the RO selected.  

The application was filed after the effective date of the 
changed regulation and obviously VA intended to give 
claimants the benefit of 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114.  The basis for the Board decision was the 
invalidated portion in section 3.358(c) and the grant was 
based upon the changed view imposed by the decision of the 
United States Supreme Court in Gardner.

That VA intended a liberal result is obvious from the 
discussion contained in the revised rule.  Basically VA 
aligned the effective date with the initial appellate 
decision that found section 3.358(c)(3) invalid and revised 
the regulation to conform to the Supreme Court's holding as 
the United States Attorney General interpreted it.  See 61 
Fed. Reg. at 14,222.  

In defense of the November 1991 effective date, VA observed 
that no previously denied claim that was administratively 
reviewed under the liberalizing provisions after their 
effective date could have an effective date earlier.  See 61 
Fed. Reg. at 25,788.  

In summary, the RO granted a 20 percent rating for incisional 
ventral hernia from 1995 based upon an interpretation of a 
request for review from the appellant.  This was incorrect, 
as under the circumstances, the RO decision did not apply 
38 C.F.R. § 3.114 in determining the effective date.  

Since the initial review was accomplished more than a year 
after the effective date of liberalizing law, the effective 
date for compensation would be based on the June 1995 date of 
claim.  The revised criteria could not be applied earlier 
than the effective date in 1991 but here the correct 
application allows for an effective date in June 1994.  See 
38 C.F.R. § 3.114(a)(3).  

In summary, there is additional entitlement shown based upon 
a correct application of the relevant law and regulations for 
the Board to grant the benefit sought in part. See also 
VAOPGCPREC 10-94 that instructs section 5110(g) authorizes 
awards retroactive for as much as one year from date of 
receipt of claims when awards are made "pursuant to any Act 
or administrative issue," although in no event may they be 
made effective earlier than the effective date thereof.  The 
same interpretation may be found in VAOPGCPREC 9-94 
referenced in VA publication of a pertinent final rule that 
was effective after the veteran sought review of the 
previously denied claim.  See 61 Fed. Reg. at 25,788.

The Board is inclined to decide what the rating should be for 
the period prior to June 1995, even though that determination 
has not been addressed by the RO in the first instance.  The 
argument is for the 20 percent rating and the record does 
suggest that rating is warranted for the entire period in 
view of the hearing testimony and medical reports.  The Board 
has reviewed the matter mindful of the guidance recently 
provided in Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 
2000) regarding the retroactive rating in claims such as the 
appellant's.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Entitlement to an effective date, for a 20 percent disability 
evaluation for incisional ventral hernia, retroactive to June 
3, 1994, is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO in October 2000 denied 
compensation under 38 U.S.C.A. § 1151 for residuals of 
abdominal surgery performed at a VA medical facility in 1971.  
The RO issued notice of the decision late in October 2000.  
The representative submitted a notice of disagreement, dated 
in October 2001, within a year of notice although there is no 
date stamp indicating the date VA received it.  Thus the 
Board presumes it was received on the date of the memorandum 
expressing disagreement, October 17, 2001. 

In the memorandum, the representative advised VA that the 
veteran expressed the desire to appeal the October 2000 
decision that denied service connection for pancreatitis.  
The representative requested a statement of the case and a VA 
Form 9.  

The appellant has filed a timely notice of disagreement, and 
the record does not reflect that the RO has acknowledged the 
notice of disagreement or issued a statement of the case in 
response the appellant's request.  Thus the Board must 
proceed as if no statement of the case was issued, which in 
such circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000).  

The Board observes that the recently published regulations 
that are effective February 22, 2002 permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(c)(3) noting Manlincon remands are one of 
the actions that must be accomplished at the VARO level on 
account of current law requiring it.  

The Board must remind the RO to insure that any additional 
due process requirements applicable as a result of the 
enactment of the VCAA and its implementing regulations are 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  Additional evidence the veteran submitted in 
August 2001 discussed pancreatitis.  Although he waived 
initial RO consideration of the evidence, it is not relevant 
to the matter that the Board considered.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to compensation for 
pancreatitis under 38 U.S.C.A. § 1151.  
The appellant should be advised of the 
requirements necessary to perfect a 
timely appeal if he wishes appellate 
review.  The RO should insure that the 
representative is provided a copy of all 
pertinent correspondence.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



